Citation Nr: 1115473	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  01-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder stemming from the Veteran's United States Coast Guard service between November 17, 1972, and December 22, 1972.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1965 to April 1968 and from November 17, 1972 to December 22, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2000.  The Board remanded this matter for additional procedural and evidentiary development in September 2003, May 2006, and April 2008.

The Board notes that the Veteran requested a central office hearing in a March 2010 statement.  He was notified in a June 14, 2010, letter that he was scheduled for a hearing on September 30, 2010, at the Washington, D.C. central office.  In a September 2010 statement, the Veteran indicated that he could not make this scheduled hearing and would expect that a decision would be made on his appeal without his appearance.  The Veteran's representative submitted a Post-Remand Written Brief and did not request that a new hearing of any kind be scheduled.  As such, the Board will proceed to the merits of the claim.  

The Board notes that the Veteran submitted an article regarding Veterans against corruption after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, as this article is not directly pertinent to the issue on appeal, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current psychiatric disorder preexisted his November 17, 1972, to  December 22, 1972, service and was not aggravated therein, and a current psychiatric disorder is not otherwise shown to be related to service.
CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA letters dated in May 2006 and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned. 

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's service treatment records are available from his first period of service from April 1965 to April 1968.  These records have been associated with the claims file.  With regard to the Veteran's service in the Coast Guard from November 17, 1972, to December 22, 1972, the Veteran has asserted that he sought medical treatment during this time period.  No such records have been located.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's service treatment records.  March 2001 and August 2001 responses from the National Personnel Records Center (NPRC) reflect that no clinical records are on file for claimed treatment at a Coast Guard training hospital in Alameda, California.  A response from the Department of Health and Human Services indicated that these records were not on file and that the request should be addressed to the NPRC.  It is clear from the Veteran's statements that he is aware that these records have not been located.  Additionally, the Board notes that certain personnel records and medical records from this time period have been associated with the claims file.  The claims file contains all available evidence pertinent to the claim, including private and VA medical records. VA has requested records identified throughout the claims process, and the claims file includes the negative replies from facilities that indicated they did not have the Veteran's records. The Veteran has been notified of any relevant medical evidence that was not obtainable by VA.  In essence, the Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his psychiatric claim in November 2008.  The examiner reviewed the claims file, noted the Veteran's assertions, and thoroughly examined the Veteran.  The examiner also offered an addendum opinion in January 2009.  The Board is cognizant that the VA examiner erroneously referred to service in the U.S. Navy in the addendum, rather than the U.S. Coast Guard.  The Board notes, however, that the VA examiner otherwise showed an accurate understanding of the Veteran's documented history, including the duration and circumstances of his second period of service.  Therefore, this error appears to be more of a typographical nature, rather than due to any substantive misunderstanding of the record.  Overall, the Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where a Veteran served 90 days or more of continuous, active military service and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such psychosis shall be presumed to have been incurred in service even though there is no evidence of it during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define a "psychosis" to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  Id. (effective August 28, 2006).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.  Specifically, he has asserted that he believes his current psychiatric disorder was aggravated by service in the Veteran's United States Coast Guard service between November 17, 1972 and December 22, 1972.  The Veteran indicated in a statement received in November 2002 that he has flashbacks of anti-war demonstrators throwing human waste at him and his fellow military men in San Francisco.  

A review of the Veteran's service treatment records from April 1965 to April 1968 reveals no complaints, treatment, or diagnoses of a psychiatric disorder of any kind.  The Board does note, however, that the Veteran reported on his April 1965 enlistment Report of Medical History that he was previously rejected from military service for both physical and mental reasons.  However, a vague self-report of symptoms or problems prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  Consequently, the Board concludes that the presumption of soundness applies to this period of service.

Similarly, on the April 1968 Report of Medical Examination upon separation from service, the Veteran again reported that he was rejected from military service in approximately November 1964 due to his failing the induction physical.  However, he did not assert having experienced any symptoms or difficulties during service, and there is no otherwise lay or medical evidence of any psychiatric complaints throughout this period of active duty service or within several years thereafter.  Moreover, the Board notes that the Veteran has not asserted that he has a current psychiatric disorder as a result of this period of active duty service or that began during this period of active duty service.  Therefore, the Board finds that the preponderance of the evidence is against granting service connection for a psychiatric disorder as being incurred during this period of service.

Prior to the Veteran's second period of active service, the Veteran was hospitalized for acute schizophrenic reaction with anxiety and depression.  Specifically, the claims file contains July 1972 private medical records from Baptist Memorial Hospital documenting hospitalization and treatment for this condition and related symptoms.  

With regard to the Veteran's period of service in the Coast Guard from November 17, 1972, to December 22, 1972, service treatment records from this time period could not be located.  The claims file does contain certain personnel records.  Specifically, on his DD-214 Form, it was indicated that the Veteran was discharged due to physical disability existing prior to enlistment.  

Additionally, the Veteran submitted a copy of a November 7, 1972, Report of Medical Examination upon entrance into service, in which he was noted as being qualified for service.  It was specifically noted that a clinical evaluation revealed that, psychiatrically, the Veteran was within normal limits.

A review of the claims file reveals that the Veteran sought VA treatment shortly following his discharge from service in December 1972.  VA treatment records dating from December 24, 1972, reveal that the Veteran was being treated for depression, guilt feelings, and headaches.  These VA medical records document the Veteran's reports that he recently joined the Coast Guard  and was discharged after 1 month due to "chronic depression".  It was noted that the Veteran reported directly to the VA facility from the Coast Guard and had been sending the physician about 2 to 3 letters per week with much evidence of schizophrenic thought process throughout the letters.  It was noted that the Veteran promised he would stay this time for a longer duration that he did the previous time.  In a December 24, 1972, VA treatment record, it was noted that the Veteran had previously been a patient at this facility and left in September 1972.  He was diagnosed with paranoid schizophrenia with depressive features.    

In a VA discharge summary from hospitalization at the VA hospital in Memphis, Tennessee, from January 2, 1973, to February 15, 1973, it was noted that the Veteran had been twice admitted to this hospital before and previously left against medical advice.  It was noted that the Veteran reported joining the Coast Guard under what he said were false pretenses.  He stated that he gave them no history of his previous psychiatric hospitalization.

In this case, the Veteran would be presumed absent clear and unmistakable evidence to the contrary to have entered service in sound condition as there is no indication of a psychiatric disability on entrance examination.  As noted above, however, in a service personnel records dated December 22, 1972, it was noted that the Veteran was being discharged by reason of physical disability existing prior to enlistment.  The Veteran subsequently presented to a VA facility within 2 days of his discharge and was hospitalized for paranoid schizophrenia with depressive features.  These treatment records reflect that he had previously been a patient at this facility and left in September 1972.  He was diagnosed with paranoid schizophrenia with depressive features.  As noted above, private medical records also reflect that he had been hospitalized in July 1972 for acute schizophrenic reaction with anxiety and depression.  In sum, the Veteran's VA and private medical records consistently and indisputably show that the Veteran sought psychiatric treatment prior to his second period of active duty service in 1972, and the Veteran does not contend otherwise in recent statements.  In fact, the Veteran is currently arguing that he had a preexisting psychiatric disability which was aggravated during active duty.  As such, the Board finds that there is clear and unmistakable evidence that the Veteran's psychiatric disability preexisted his second period of active duty service from November 17, 1972, and December 22, 1972 .  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut the presumption of soundness, there must also be clear and unmistakable evidence that the disorder was not aggravated during service. 

As noted above, the Veteran was hospitalized for his psychiatric disability in the months leading up to his enlistment for his second period of active duty and immediately following his discharge from active duty.  

The Board notes that the claims file contains a VA treatment record from October 2000, in which the Veteran reported that, while on duty in the Coast Guard, he was diagnosed with depression with psychotic features and hospitalized for psychiatric reasons.  The examining psychiatrist stated that "[i]t appears that a preexisting psychiatric condition was exacerbated during service."  

More recently, the Veteran underwent a VA examination in November 2008.  The examiner reviewed the claims file and all relevant records in detail.  The examiner stated that it is clear from the medical records review, the service treatment records, the review of VA treatment, and the Veteran's current examination that the Veteran suffers from paranoid schizophrenia.  He further indicated that this Veteran was hospitalized for psychiatric reasons before he entered into the Coast Guard and may even have had signs and symptoms of the pre-schizophrenia syndrome before his entry into the Army, as stated by the Veteran himself on his April 1965 Report of Medical History.  At this examination, the Veteran reported that he "flipped out" when he entered the Coast Guard, that he could not stand the Coast Guard, and that he felt like a failure.  Upon interview and examination of the Veteran, the examiner diagnosed the Veteran with schizophrenia, paranoid-type and noted him as having several antisocial personality disorder traits.  In summary, the examiner noted that, discounting the Veteran's original report upon entrance into the Army in 1965 of being previously disqualified for service due to both physical and mental reasons because there is no documentation of follow-up questioning as to the mental reasons, the Veteran joined the Army in 1965 and had a fairly successful career for 3 years.  The records show that he was discharged from the Army in April 1968 and was first hospitalized for "Schiz. Reaction" at the Baptist Memorial Hospital on July 15, 1972.  The Veteran joined the Coast Guard on November 17, 1972, with a four-year enlistment.  He was discharged on December 22, 1972, by reason of physical disability existing prior to enlistment.  Two days later, the Veteran attended the VA hospital in Memphis, Tennessee, where he was noted as being a paranoid schizophrenic.  In a discharge summary from hospitalization from January 2, 1973, to February 15, 1973, the Veteran admitted to joining the Coast Guard under false pretenses.  He gave them no history of his previous psychiatric hospitalization.  The examiner noted that it is therefore confirmed that this Veteran had treatment for schizophrenia or schizophreniform disorder before he entered the Coast Guard.  Moreover, there is no mention of treatment during the Coast Guard and the Veteran himself admitted to joining the Coast Guard under false pretenses, giving the Coast Guard no history of his psychiatric status.  

In January 2009, the psychologist who examined the Veteran in November 2008 submitted an addendum, in which he opined that schizophrenia was not aggravated (beyond the natural course of the disease) by his active duty service in the United States Army or in the United States Navy.  There are no records available that this Veteran ever sought mental health assistance in the United States Navy.  [As noted above, the Board is of the opinion that the VA examiner intended to note the Coast Guard rather than the Navy.]        

The Board has considered the October 2000 VA treatment record, in which the examining psychiatrist stated that "[i]t appears that a preexisting psychiatric condition was exacerbated during service."  However, the Board finds this language to clearly be speculative by its terms.  As such, the Board does not find this statement to be probative with regard to the issue of aggravation.  Moreover, there is no indication that this psychiatrist had access to the Veteran's entire claims file and all relevant medical records.  Furthermore, this statement appears to be based on the Veteran's report that, while on duty in the Coast Guard, he was diagnosed with depression with psychotic features and hospitalized for psychiatric reasons.  There is no indication that this psychiatrist was also aware that the Veteran was hospitalized multiple times in the months preceding this enlistment.  In fact, it appears that the examiner's knowledge as to the Veteran's history was based entirely on the history offered by the Veteran.  The Board notes that although it may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran (Kowalski v. Nicholson, 19 Vet. App. 171 (2005)), reliance on a veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  As will be discussed in greater detail below, the Board finds that the Veteran has shown himself to be an unreliable historian, and the Board finds that the statements he has made asserting that his condition either began or grew worse during his service in the Coast Guard are not credible.  Therefore, as the October 2000 opinion is speculative, and it is clear that this psychiatrist had an incomplete and inaccurate picture the Veteran's psychiatric hospitalization history, both before and after his service in the Coast Guard, the Board finds this opinion is neither probative nor credible.

With regard to the November 2008 VA examination report and January 2009 VA addendum opinion, the Board notes that this opinion was based on a thorough review of the claims folder and an extensive interview and examination of the Veteran.  As such, the Board finds this opinion to be the most probative medical evidence of record on the matter.  

There is no medical evidence of record from the Veteran's time in service or immediately thereafter suggesting that there was a permanent increase in the Veteran's psychiatric disability beyond the natural progression of the disease during his active duty service.  In addition, the January 2009 VA opinion specifically indicated that schizophrenia was not aggravated (beyond the natural course of the disease) by the Veteran's active duty service in the United States Army or in the United States Navy.  The only medical opinion of record to the contrary is the October 2000 VA treatment record, which the Board has determined to be neither probative nor competent in this case.  Therefore, the Board finds that aggravation may not be conceded.  

Accordingly, the Board concludes that there is clear and unmistakable evidence that the Veteran's schizophrenia preexisted service and was not aggravated during service and, therefore, the presumption of soundness is rebutted.  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's psychiatric disability was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.

The Board has considered the Veteran's lay contentions, and is cognizant that the Veteran is competent to describe his symptoms in service and thereafter.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board notes that the Veteran's assertions regarding his psychiatric history have been very inconsistent over the years.  In recent statements, the Veteran has indicated that he had a pre-existing psychiatric disability that was aggravated by service.  However, in a May 2005 statement, the Veteran indicated that it is incorrect that he was in a VA hospital in Memphis, Tennessee, from August 1972 to September 1972, and that he had never been in a VA hospital until he was discharged from the Coast Guard in December 1972.  When the Veteran initially filed his first claim for service connection for a psychiatric disability in February 1973, he indicated that he had a sickness, disease, or injury related to his nerves that began in 1969.  In a February 1980 statement, the Veteran indicated that he "got sick" in the Coast Guard.  In an October 1999 statement, the Veteran indicated that he remember being treated at Baptist Hospital for a few days and then treated as an outpatient before joining the Coast Guard.  He stated he told the Coast Guard about this and was recruited anyway.  He stated that Stelazine and Artane were found in his baggage.  He went to the barracks, where later on he had a psychotic episode.  In a March 2010 statement, the Veteran stated that he reported on enlistment into the Coast Guard that he had an illness but was okay now.  He again indicated that his medications were seized upon arriving at the training center, causing him to relapse.  However, as noted above, the Veteran specifically stated in a discharge summary from hospitalization from January 2, 1973, to February 15, 1973, that he joined the Coast Guard under false pretenses and gave them no history of his previous psychiatric hospitalization.  Therefore, in light of the varying accounts as to the onset of a psychiatric disability over the years, and his varying accounts of what he did or did not report upon entrance into service in 1972, the Board finds the assertions by the Veteran that his condition started or grew worse during his period of service in the Coast Guard, to include as a consequence of being mistreated by war demonstrators, are not credible.

The Board notes that the Veteran has suggested throughout the processing of his claim that he should be entitled to service connection on a presumptive basis.  Specifically, in a March 2010 statement, the Veteran indicated that he is aware of a VA regulation which entitles Veterans to compensation based on any condition worsening or happening within 24 hours of military service.  As noted above, where a Veteran served 90 days or more of continuous, active military service and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such psychosis shall be presumed to have been incurred in service even though there is no evidence of it during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as it has been determined for the reasons discussed above that the Veteran's disability manifested prior to his service in the Coast Guard, he did not serve for 90 days in the Coast Guard, and there is no evidence that this disability first manifested within one year after his separation from the Army in 1968, service connection cannot be granted on a presumptive basis.  

The Board acknowledges that the Veteran has submitted statements from acquaintances and his sister regarding his claim and attesting to the fact that he had medical or psychiatric problems during his active duty service.  Lay persons can attest to factual matters of which he or she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in this instance, the statement from his sibling only speaks to the Veteran having a disability during service, and does not speak to whether such disability was aggravated therein.  As discussed in detail above, the evidence clearly and unmistakably establishes that he had a preexisting disability.  To the extent that she is attempting to assert that the disability begin in service, the Board must find her statement not credible given the documentation of record indicating prior treatment.  Similarly, the remaining lay statements from acquaintances are vague but appear to assert that the Veteran's disability began in service.  Given the extreme lack of detail provided as to the bases of their assertion, however, and in light of the clear documentation of a disability prior to service, the Board must also find these statements not credible.

Although the Board is sympathetic to the difficulties the Veteran must face with his psychiatric disability, the fact remains that no competent credible lay or medical evidence of record exists showing that his disability was caused or permanently aggravated by his active service.  In fact, as discussed above, there is clear and unmistakable evidence showing that the Veteran's schizophrenia preexisted his service in the Coast Guard and was not aggravated therein.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a psychiatric disability must be denied. 

Finally, the Board notes the Veteran also has been sporadically diagnosed with other psychiatric disabilities, such as posttraumatic stress disorder (PTSD) and bipolar disorder. In this regard, the Board has considered the holding of the Court in Clemons that, although the Veteran's claim identified schizophrenia or schizoaffective disorder only, the Board's analysis is not necessarily limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has also considered the case of McLain wherein the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)

However, in determining the nature of the Veteran's psychiatric disability, and in considering whether the Veteran may in fact have more than one Axis 1 psychiatric disorder, the Board found the most probative evidence to be the report of the November 2008 VA examination.  That examiner undertook an exhaustive review of the file, and concluded that the Veteran only had one psychiatric diagnosis, which he identified as paranoid-type schizophrenia.  The Board finds it telling that this conclusion is consistent with the vast majority of the Veteran's mental health care records since 1972, including the most thorough psychiatric and psychological evaluations of record.  Those instances in which other non-schizophrenic diagnoses were listed as Axis I diagnoses appear to be aberrations, and the Board finds it significant that they are almost universally accompanied by very little accompanying rationale.  Therefore, given the substantial medical evidence of record indicating that the Veteran has only one Axis I psychiatric illness, and the substantial medical evidence identifying that disability as a form of schizophrenia, the Board concludes that the preponderance of the evidence is against finding that the Veteran has ever manifested another psychiatric disability such as PTSD or bipolar disorder at any time during the pendency of the appeal.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder stemming from the Veteran's United States Coast Guard service between November 17, 1972 and December 22, 1972, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


